DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions                                                   
Applicant’s election of a battery comprising a negative electrode comprising carbon, an electrolyte comprising a nonaqueous electrolytic solution and a positive electrode comprising a lithium composite oxide comprising Li1.2Mn0.4 Co0.4O1.9F0.1 and a covering material comprising an inorganic compound comprising oxide represented by Formula LiaAbOc, specifically Al2O3 where a=0 that covers the surface in the reply filed on 3-16-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-16-2021.
                                        Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set 


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims [a lithium composite oxide containing at least one element selected from the group consisting of a fluorine, chlorine, nitrogen, sulfur, bromine and iodine];
The nature of the invention  and The state of the prior art [as shown below, other lithium composite oxides containing a fluorine can have a crystal structures that belongs to different space groups]
The level of one of ordinary skill [the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 would not be easy to figure out] 
The level of predictability in the art [as shown below, other lithium composite oxides containing a fluorine can have a crystal structure for each belongs to 
The amount of direction provided by the inventor [there is not a lot of direction provided other than the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85];
The existence of working examples [does not clarify this issue]and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure[the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 would not be easy to figure out].
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification does not provide direction on how to use or make the lithium composite oxide having a crystal structure that belongs to a space group R-3m.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s).

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear what the lower range of the electron conductivity of the covering material.
             Claim 3 is rejected because it is unclear what the lower range of the mass ratio of the covering material to the lithium composite oxide.             Claim 6 is rejected because it is unclear what is meant by “forms a solid solution with”.             Claims 8-9 should cite “wherein the oxide of the covering material is”.             Claim 20 is rejected because it is unclear how the claim is further limiting claim 1 because the active material is always the main component.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-4 and 6-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karthikeykn et al. (US 2011/0076556).              Karthikeykn et al. teaches in the abstract that excellent results have been obtained for positive electrode active materials comprising lithium rich metal oxide active materials comprising coatings comprising various metal oxide coatings.   Karthikeykn et al. teaches on page 14, claim 1, a lithium ion battery comprising a positive electrode material comprising a lithium metal oxide having the Formula Li1+ (x= 0.1-0.3) M1- (x=0.1-0.3)O2-(z = 0-0.2) Fz= 0-0.2 where M is a non-lithium metal element or combination thereof and is coated with about 0.1 to about 0.75 weight percent of a metal/metalloid oxide. [Teaching Li1.1-1.3M0.7-0.9O1.8-1.999 Fz= 0.001-0.2].  Karthikeykn et al. teaches in claim 5, that M = Nia= 0-0.4 Mnb = 0.2-0.65 Cog = 0.46.  Karthikeykn et al. teaches in claim 2, wherein the metal/metalloid oxide comprises aluminum oxide (Al2O3), zirconium oxide (ZrO2), titanium oxide (TiO2), zinc oxide (ZnO), etc. [Therefore teaching the claimed invention when Li1.1-1.3 M0.7-0.9O1.8-1.9 Fz= 0.1-0.2; a/b=1.8/0.2 = 9 or a/b= 1.9/0.1= 19][x/y=1.1/0.9=1.22; x/y=1.3/0.9=1.44; x/y= 1.1/0.7= 1.57; x/y=1.3/0.7=1.86][x+y/a+b= (1.8 or 2 or 2.2)/ 2= 0.9 or 1 or 1.1]. Karthikeykn et al. teaches on page 9, [0088-0090], that lithium batteries comprise a positive electrode, a negative electrode, a separator and an electrolyte.           When Karthikeykn et al. teaches the same positive electrode comprising a lithium composite oxide comprising Formula LixMeyOaFb, then having a crystal structure that belongs to space group R-3m must also be obtained.	
In re Best, 195 USPQ 433 (CCPA 1977).
         Since Karthikeykn et al. teaches the same positive electrode comprising a lithium composite oxide having a crystal structure that belongs to space group R-3m and a coating layer comprising aluminum oxide then inherently the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 must also be obtained.	
In addition, the presently claimed property of the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0 25 would have obviously have been present once the Karthikeykn et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
       With respect to claim 6, the limitation with respect to the covering material forming a solid solution with at least a part of the surface of the lithium composite oxide, is a characteristic of the prior art set forth. “Products of identical chemical composition can not have mutually exclusive properties. ”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the Al2O3 .             
10.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karthikeykn et al. (US 2011/0076556).           Karthikeykn et al. teaches the claimed invention as explained above except for specifically teaching where in the covering material has a thickness of 0.1-2.0 nm.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a covering material having a thickness of 0.1-2.0 nm, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a covering material having a thickness of 0.1-2 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

11.      Claims 1-4 and 6-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ZHU et al. (US 2017/0069907).            ZHU et al. teaches a positive electrode active material (cathode material; [0020]) comprising: a lithium composite oxide  (lithium metal oxide powder; [0020]) containing at 1+d (NixMny Coz Zrk M'm)1-dO2+eAf ,where A is F, etc. [0020]); and a covering material that covers a surface of the lithium composite oxide (shell covering the core of Al2O3 [0020]).            When ZHU et al. teaches the same positive electrode comprising a lithium composite oxide comprising Formula LixMeyOaFb, then having a crystal structure that belongs to space group R-3m must also be obtained.	
In addition, the presently claimed property of crystal structure that belongs to space group R-3m would have obviously have been present once the ZHU et al.  product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
      Since ZHU et al. teaches the same positive electrode comprising a lithium composite oxide comprising the Formula LixMeyOaFb, then inherently the lithium composite oxide would have a crystal structure that belongs to space R-3m and a coating layer comprising aluminum oxide then inherently the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 must also be obtained.	
In addition, the presently claimed property of the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between In re Best, 195 USPQ 433 (CCPA 1977).
With respect to claim 2, the covering material is an inorganic material (Al2O3 [0020]).            With respect to claim 3, a mass ratio of the covering material to the lithium composite oxide is 0.2 or less (the Al2O3 is present in an amount of 0.05 to 1% and thus 0.0005 to 0.01 ratio; [0020]).         With respect to claim 4, the mass ratio of the covering material to the lithium composite oxide is 0.01 or more and 0.1 or less (the Al2O3 is present in an amount of 0.05 to 1% and thus 0.0005 to 0.01 ratio; [0020]).           With respect to claim 6, the limitation with respect to the covering material forming a solid solution with at least a part of the surface of the lithium composite oxide, is a characteristic of the prior art set forth, as ZHU teaches the identical coating shell (Al2O3; [0020] and core (Li1+d (NixMny Coz Zrk M'm)1-dO2+eAf ,where A is F, Cl or S; [0020]) set forth by Applicant. “Products of identical chemical composition cannot have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the Al2O3 shell coating and core (Li1+d (NixMny Coz Zrk M'm)1-dO2+eAf ,where A is F, Cl or S; [0020]) of ZHU are identical to the instant cathodic material and thus the reactivity of the covering forming a solid solution with the core material is the same. See also MPEP 2112.01.             
claim 7, the covering material is an oxide (the covering or shell is Al2O3; [0020]).          With respect to claim 8, the oxide is represented by a formula LiaAbOc , where A is at least one selected from the group consisting of Mn, Co, Ni, Fe, Cu, Nb, Mo, Ti, Al, Cr, Zr, Zn, Na, K, Ca, Mg, Pt, Au, B, P, Eu, Sm, Ce, and H; and 0 < a < 3, 0.5 < b < 4, and  1 <c <4 (Al2O3; [0020]).  
With respect to claim 9, the oxide is at least Al2O3 (Al2O3; [0020]).  
With respect to claim 11, the lithium composite oxide contains manganese (Li1+d (NixMny Coz Zrk M'm)1-dO2+eAf; [0020]). 
With respect to claim 12, the lithium composite oxide contains fluorine ((Li1+d (NixMny Coz Zrk M'm)1-dO2+eAf; wherein A may be fluorine; [0020]). 
With respect to claims 13-19, the lithium composite oxide is represented by a formula LixMeyOαQβ where Me is at least one selected from the group consisting of Mn, Co, Ni, Fe, Cu, V, Nb, Mo, Ti, Cr, Zr, Zn, Na, K, Ca, Mg, Pt, Au, Ag, Ru, W, B, Si, P, and Al; Q is at least one selected from the group consisting of F, Cl, N, and S; and 1.05 < x <1.4, 0.6 < y <. 0.95, 1.33 < α <2, and 0 < β < 0.67 (Li1+d (NixMnyCozZrkM'm)1-dO2+eAf, wherein 0 < d < 0.08,  0.2 < x < 0.9, 0 < y < 0.7, 0 < m < 0.02, 0 < k < 0.05, 0 < e < 0.02, 0 < f < 0.02, and x+y+z+k+m=1; [0020]). 
With respect to claim 20, the lithium composite oxide as a main component ((Li1+d (NixMny Coz Zrk M'm)1-dO2+eAf is the core; [0020]).  
With respect to claims 21-22, Zhu teaches a battery (rechargeable battery; [0020]) comprising: a positive electrode containing the positive electrode active material according to claim 1 (cathode material including ((Li1+d (NixMny Coz Zrk M'm)1-dO2+eAf; .
12.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (US 2017/0069907).           ZHU et al. teaches the claimed invention as explained above except for specifically teaching where in the covering material has a thickness of 0.1-2.0 nm.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a covering material having a thickness of 0.1-2.0 nm, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a covering material having a thickness of 0.1-2 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
13.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

14.      Claims 1-15 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,651,462. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,651,462 claims in claim 1, a positive electrode active material comprising a lithium composite oxide containing at least one element selected from the group consisting of fluorine, chlorine, nitrogen and sulfur and a covering material that covers a surface of the lithium composite oxide and the lithium composite oxide is represented by Formula Lix = 1.15-1.3 Me0.7-0.85 O1.8-1.95Q. 0.5-0.2 where Me can be Mn, Co, Ni, etc. and Q can be F or Cl. U.S. Patent No. 10,651,462 claims in claims 2 and 6-9, wherein the covering material is an inorganic material having the Formula Lia=0-3Ab=0.5-4Oc=1-4, wherein the covering material can be Al2O3 and that the covering material forms a solid solution with at least part of the surface of the lithium composite oxide.   U.S. Patent No. 10,651,462 claims in claims 3-5, with the mass ratio of the covering material to the lithium composite oxide is 0.2 or less or 0.01-0.1 and that the .	
In addition, the presently claimed property of crystal structure that belongs to space group R-3m would have obviously have been present once the U.S. Patent No. 10,651,462 product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
         Since U.S. Patent No. 10,651,462 claims the same positive electrode comprising a lithium composite oxide having a crystal structure that belongs to space group R-3m and a coating layer comprising aluminum oxide then inherently the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 must also be obtained.	
In addition, the presently claimed property of the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0 25 would have obviously have been present once the U.S. Patent No. 10,651,462 product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
15.       Claims 1-15, 17 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-22 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,886,529 claims in claim 1, a positive electrode active material comprising a lithium composite oxide which is a multiphase mixture where the average composition of the lithium composite oxide is represented by Formula Lix = 1.05-1.4 Me0.6-0.95 O1.2-2Q. 0-0.8 where Me can be Mn, Co, Ni, etc. and Q can be F, N, S or Cl and a covering material that covers the surface of the lithium composite oxide having an electron conductivity of 106 S/m or less. U.S. Patent No. 10,886,529 claims in claims 10 and 19 wherein the 2nd crystal structure of the 2nd phase can belong to R-3m. U.S. Patent No. 10,886,529 claims in claims 2 and 6-9, wherein the covering material is an inorganic material having the Formula Lia=0-3Ab=0.5-4Oc=1-4, wherein the covering material can be Al2O3, ZrO2, ZnO, TiO2 or SiO2 and that the covering material forms a solid solution with at least part of the surface of the lithium composite oxide.   U.S. Patent No. 10,886,529 claims in claims 3-5, with the mass ratio of the covering material to the lithium composite oxide is 0.2 or less or 0.01-0.1 and that the covering material has a thickness of 0.1-2.0 nm.         Since U.S. Patent No. 10,886,529 claims the same positive electrode comprising a lithium composite oxide having a crystal structure that belongs to space group R-3m and a coating layer comprising aluminum oxide then inherently the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 must also be obtained.	
st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0 25 would have obviously have been present once the U.S. Patent No. 10,886,529  product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

16.     Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13 and 16-19 of copending Application No. 16/034,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/034,424 claims in claim 1, a positive electrode active material comprising a lithium composite oxide represented by Formula Lix = 1.05-1.4 Me0.6-0.95 O1.33-2.0Q0.001-0.67 where Me can be Mn, Co, Ni, etc. and Q can be F, N, S or Cl and a covering material that covers a surface of the lithium composite oxide.  Application No. 16/034,424 claims in claims 2 and 6-9, wherein the covering material is an inorganic material having the Formula Lia=0-3Ab=0.5-4Oc=1-4, wherein the covering material can be Al2O3 , ZrO2, ZnO or TiO2 and that the covering material forms a solid solution with at least part of the surface of the lithium composite oxide. Application No. 16/034,424 claims in claims 3-5, with the mass ratio of the covering material to the lithium composite oxide is 0.2 or less or 0.01-0.1 and that the covering material has a thickness of 0.1-2.0 nm. 
In addition, the presently claimed property of crystal structure that belongs to space group R-3m would have obviously have been present once the Application No. 16/034,424 product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
         Since Application No. 16/034,424 claims the same positive electrode comprising a lithium composite oxide having a crystal structure that belongs to space group R-3m and a coating layer comprising aluminum oxide then inherently the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85 must also be obtained.	
In addition, the presently claimed property of the ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0 25 would have obviously have been present once the Application No. 16/034,424  product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727